    Case 18-63004-pmb          Doc 22      Filed 10/17/18 Entered 10/17/18 10:36:46              Desc
                                                Page 1 of 2

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

IN RE:                                                  )      CHAPTER 13
DAWN GEMMA TAYLOR,                                      )
                                                               CASE NO.: 18-63004-PMB
                                                        )
                                                        )
    DEBTOR.                                             )
                   CHAPTER 13 TRUSTEE’S SUPPLEMENTAL OBJECTION TO
                        CONFIRMATION AND MOTION TO DISMISS

         COMES NOW MELISSA J. DAVEY, Chapter 13 Trustee, and objects to confirmation of the plan
and files this Motion to Dismiss under 11 U.S.C. Section 1307(c), for cause, including the following reasons:

        1. The Debtor has failed to pay the Chapter 13 Plan payments to the Trustee as required by 11
           U.S.C. Section 1326.
        WHEREFORE, the Trustee moves the Court to inquire into the above objections at the separately
scheduled and noticed confirmation hearing, deny confirmation of the Chapter 13 Plan, dismiss the case, and for
such other and further relief that this Court deems just and proper.
October 17, 2018

                                                              /s/Jason L. Rogers
                                                              Jason L. Rogers
                                                              Attorney for the Chapter 13 Trustee
                                                              GA Bar No. 142575
                                                              260 Peachtree Street, NW, Suite 200
                                                              Atlanta, GA 30303
                                                              (678) 510-1444 Phone
                                                              (678) 510-1450 Fax
     Case 18-63004-pmb            Doc 22          Filed 10/17/18 Entered 10/17/18 10:36:46      Desc
                                                       Page 2 of 2

18-63004-PMB
                                          CERTIFICATE OF SERVICE

This is to certify that I have this day served:



            DEBTOR(S):
            DAWN GEMMA TAYLOR
            1445 OAKENGATE DR.
            STONE MOUNTAIN, GA 30083
            DEBTOR(S) ATTORNEY:
            ATLANTA LEGAL AID SOCIETY, INC.
            54 ELLIS STREET NE
            ATLANTA, GA 30303

with a copy of the Chapter 13 Trustee's Supplemental Objection to Confirmation and Motion to Dismiss by
depositing same in the United States Mail in a properly addressed envelope with adequate postage thereon.


October 17, 2018



                                                              Prepared and Presented by:


                                                              /s/Jason L. Rogers
                                                              Jason L. Rogers
                                                              Attorney for the Chapter 13 Trustee
                                                              GA Bar No. 142575
                                                              260 Peachtree Street, NW, Suite 200
                                                              Atlanta, GA 30303
                                                              (678) 510-1444 Phone
                                                              (678) 510-1450 Fax
